 NU-LIFE SPOTLESS, INC.357Nu-Life Spotless,Inc.andDrivers, Salesmen, Ware-housemen,Milk Processors,Cannery, Dairy Em-ployees and Helpers Union,Local No.695, affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,'PetitionerandAFL-CIO Laundry andDry Cleaning International Union,Local 229, af-filiated withthe AFL-CIO Laundry and Dry Clean-ingInterntionalUnion,'Petitioner.Cases30-RC-2295 and 30-RC-2300December 6, 1974DECISION ON REVIEWBy MEMBERS FANNING, KENNEDY, AND PENELLOOn May 21, 1974, theRegional Director for Region30 issued a Decision and Direction of Election in theabove-entitled proceeding,finding separate units oftruckdrivers and production and maintenance em-ployees,as sought by the respective Petitioners.Thereafter,in accordance with Section102.67 of theNational Labor Relations Board Rules and Regula-tions,the Employer filed a timely request for review ofthe Regional Director's decision on the grounds thatthe unit placement of two dual-function employees,Harold Haas and Ted Wegger,in the production andmaintenance unit,rather than in the driver unit orboth,isnot supported by the record.The Teamstersfiled a statement in opposition in support of the Re-gional Director's placement of these employees in theproduction and maintenance unit.By telegraphic order dated June17, 1974,the Na-tional Labor Relations Board,in denying the requestfor review,deferred ruling on the resolution of the unitplacement of Haas and Wegger,but allowed them tovote challenged ballots in both units with resolution oftheir unit placement to be madeby theBoard,after theopening and counting of the other ballots involvedherein if either orboth of thePetitioners herein hadbeen selected as bargaining representatives in their re-spective unit.The results of the elections conducted June 17 and18, 1974,showed thatthe LaundryWorkers was notselected bargaining representative in the productionand maintenance unit while the Teamsters was selectedas bargaining representative in the driver unit and thatchallenged ballots were not determinative of the re-sults.Nevertheless,in accordance with our prior order,we shall resolve the unit placement of these two dualfunction employees on the record before us.Hereinafter referred to as Teamsters.2Hereinafter referred to as Laundry WorkersPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review and makesthe following findings:The Employer is engaged in the laundry and dry-cleaning business in the Madison,Wisconsin,met-ropolitan area. It operates out of a main plant whoseapproximately 55 employees are in the production andmaintenance unit. The Employer also employs approxi-mately eight full-time and part-time truckdrivers whopick up and deliver laundry and drycleaning at fiveseparate retail outlets as well as service individual routecustomers.Harold Haas is a full-time employee who punches infor work at 7 a.m. and works until sometime between4 and 6 p.m. Production employees work regularlyfrom 7 a.m. to 3:30 p.m.He serves asa route driver,picking up and delivering garments for regular custom-ers at their premises. He estimates that during the pastyear, he has spent approximately 60 percent of his timeengaged in driving. In addition to his driving, he trainsnew drivers, performs maintenance and repair work ontrucks and production equipment at the plant, andwhen necessary drives a truck to the location of a truckwhich is broken down on the road and drives to partssuppliers to pick up needed repair parts. He also oper-ates various pieces of production equipment. He is paidat the rate of $2.45 per hour, a rate similar to that paidother drivers whereas 90 percent of the productionemployees are paid at the rate of $1.90 per hour andlike other drivers he does not have a scheduled lunchor break period as production and maintenance em-ployees have.Ted Wegger is also a full-time employee who punch-es in for work at 7 a.m. and works until sometimebetween 4 and 6 p.m., depending on whether there isneed for any special runs. Approximately 50 percent ofhis time is spent on daily shuttle runs between the plantand the retail outlets, picking up soiled clothing anddelivering laundered clothing. In addition to his regu-lar shuttle runs, he is available to and does make specialruns.He receives calls from the retail outlets regardingspecial deliveries and may assign these special runs toother drivers throughout the day. When not engaged indriving, he works at the plant performing such tasks aschecking delivery needs, bagging garments for delivery,inspecting and pulling baskets for loading and delivery,and tracing for missing garments. His hourly rate ofpay is $2.25 per hour which he receives regardless ofwhether he is driving or working in the plant. Althoughhe, like production and maintenance employees, has a215 NLRB No. 61 358DECISIONSOF NATIONALLABOR RELATIONS BOARDscheduled lunch period, he does not have scheduledbreak periods.In cases like this, where elections are to be conductedin two units and some employees perform work in bothunits, they will be placed in the one unit in which theirgreater community of interest lies.'Based on the foregoing facts, we find that the hours,wages, and working conditions of both Haas and Weg-ger establish that their interests are aligned moreclosely with those employees in the truckdriver unitthan with the employees in the production and mainte-nance unit. Therefore, contrary to the Regional Direc-tor,we shall include them in the drivers unit repre-sented by the Teamsters.Accordingly, we shall remand the case to the Re-gional Director for the purpose of issuing the appropri-ate certifications in accord with the findings herein.3Cf MrsKarl's Bakery-Division of Interstate Brands Corporation, 214NLRB No 25 (1974)^,c.